Citation Nr: 0021892	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-03 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 (1999) for convalescence 
following December 1998 surgical treatment.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to a temporary 
total disability rating for a period of convalescence 
following the December 1998 surgical removal of a cataract in 
the right eye; denied entitlement to a total disability 
rating based on individual unemployability; and denied 
entitlement to an increased rating for the residuals of a 
chemical burn to the right eye, manifested as conjunctivitis.  
The veteran perfected an appeal of the denial of a total 
disability rating based on convalescence or unemployability.

In the February 1999 decision the RO denied entitlement to a 
total disability rating under either provision on the basis 
that the disorder for which the veteran received surgical 
treatment, and which rendered him temporarily unemployable, 
was not related to an in-service disease or injury.  In the 
March 1999 statement of the case the RO provided the veteran 
the regulations pertaining to a temporary total disability 
rating based on convalescence and a total disability rating 
based on individual unemployability.  The RO did not, 
however, provide the veteran with the laws and regulations 
regarding the establishment of entitlement to service 
connection.  The veteran and his representative have, 
however, submitted informed arguments and evidence in support 
of his contention that the right eye cataract was caused by 
the in-service chemical burn to both eyes.  Service 
connection has been in effect since November 1967 for the 
residuals of the chemical burn, including blindness in the 
left eye and bilateral conjunctivitis.  The Board finds, 
therefore, that it may consider the merits of the veteran's 
appeal without prejudice to him.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).

The Board notes that in October 1998 the veteran claimed 
entitlement to an increased rating for his service-connected 
eye disorders.  In the February 1999 rating decision the RO 
denied entitlement to an increased rating for bilateral 
conjunctivitis, but did not consider an increased rating for 
the service-connected blindness in the left eye.  This issue 
is referred to the RO for appropriate action.  Bruce v. West, 
11 Vet. App. 405 (1998) (issues that have been raised but not 
yet adjudicated by the RO should be referred to the RO).

In a March 1999 statement the veteran indicated that the 
issue of entitlement to service connection for a right eye 
disability was to be considered.  It is not clear from his 
statement whether he was referring to service connection for 
a right eye disorder in the context of his claim for a 
temporary total disability rating, or service connection for 
other purposes.  For the reasons shown below, the Board finds 
that the issue of entitlement to service connection for a 
right eye disorder is not inextricably intertwined with the 
issues on appeal.  See Kellar v. Brown, 6 Vet. App. 157, 160 
(1994) (an issue is not inextricably intertwined if the 
outcome of the issues on appeal would not vary based on the 
RO's adjudication of the additional issue).  To the extent 
the veteran is claiming entitlement to service connection for 
a right eye disorder for any other purpose, that issue is 
also referred to the RO for appropriate action.  Bruce, 11 
Vet. App. at 405.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The surgical treatment that the veteran underwent in 
December 1998 was not for a service-connected disorder, and 
the surgical treatment did not require at least one month of 
convalescence, did not result in severe post-operative 
residuals, and did not result in immobilization, house 
confinement, or the necessity for the continued use of a 
wheelchair or crutches.

3.  The veteran does not have at least one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, nor does the evidence indicate that he is 
unemployable due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 for 
convalescence following the December 1998 surgical treatment 
are not met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 4.30 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in August 
1966 he incurred a chemical burn to both eyes when ammonia 
splashed into his eyes.  His left eye was burned much worse 
than the right.  Ten days following the injury the right 
appeared normal, and treatment was discontinued.  He 
continued receiving treatment for the left eye until March 
1967.  

In a February 1968 rating decision the RO granted service 
connection for conjunctivitis in both eyes, rated at 
10 percent; and defective vision in the left eye due to 
corneal opacity, also rated at 10 percent.  The visual acuity 
in the left eye continued to deteriorate, resulting in an 
increased rating from 10 to 20 percent effective in December 
1971 and from 20 to 30 percent effective in May 1974.  On 
examination in May 1974 the veteran had visual acuity in the 
left eye of 8/200, which could not be corrected, and 
corrected visual acuity of 20/20 in the right eye.  The 
examiner found that the veteran was blind in the left eye.  
The 10 percent rating for conjunctivitis was reduced to zero 
percent effective in May 1974 because there was no further 
sign of inflammation in the eyes.  A combined 30 percent 
rating has been in effect since December 1972.

In a November 1998 statement the veteran indicated that he 
was claiming "hardship" as the result of a cataract in his 
service-connected eye.  He stated that he had been required 
to take an unpaid leave of absence from his employment, which 
caused a significant financial hardship.  He also stated that 
he was claiming entitlement to temporary individual 
unemployability because he could not work due to the 
disorder.

In a November 1998 medical report the veteran's treating 
physician stated that the veteran was on the waiting list for 
cataract surgery, which could be delayed for a couple of 
months.  He also stated that because the veteran was blind in 
his left eye, and had a cataract in his right eye that was 
pending removal, he could not drive for long distances.  On 
December 22, 1998, the veteran underwent the surgical removal 
of the cataract in the right eye, with insertion of a 
replacement lens.  No complications developed during or 
following the surgery, and the veteran's condition was shown 
as stable post-operatively.

The report of a VA examination conducted on December 28, 
1998, indicates that his visual acuity in the right eye was 
20/60, corrected to 20/30, and that his vision in the left 
eye was light perception only.  With the exception of the 
corneal surgical scar and the intraocular lens, the right eye 
was normal.  The examiner stated that the right eye was 
"doing fine," and that the veteran was convalescing well 
following the surgery.  The examining physician later 
provided the opinion that although the left eye disorder was 
caused by the in-service chemical burn, the cataract in the 
right eye was due to age and not the chemical burn.

In a February 1999 report the veteran's treating physician 
stated that his recuperation from the December 22, 1998, 
surgery lasted until January 9, 1999.  He also stated that 
there was a possibility that the early development of the 
cataract in the right eye was connected to the in-service 
trauma that resulted in the blindness in the left eye, 
although there was no way to confirm the relationship.

In order to resolve the conflicting medical opinions 
regarding the relationship, if any, between the in-service 
injury and the development of a cataract in the right eye, in 
July 1999 the RO requested a VA contract ophthalmologist to 
review the claims file and provide an opinion on that issue.  
After reviewing all of the relevant medical records, 
including the service medical records, the ophthalmologist 
stated that the development of the cataract in the right eye 
was entirely age-related and not due to the chemical burn 
incurred in 1966.  In support of that opinion he stated that 
alkali chemical burns, such as that sustained by the veteran, 
characteristically affect only the outer surface of the eye, 
including the conjunctiva and cornea.  Ordinarily, and in the 
veteran's case, an alkali burn does not penetrate through the 
cornea to affect the deeper structures, namely the iris and 
lens, to cause the lens to become cloudy or to form a 
cataract.  He noted the absence of any evidence of a cataract 
from 1966 to 1998 and the sustained visual acuity of 20/20 at 
least until May 1974.

In his March 1999 substantive appeal the veteran stated that 
he required the use of eye medication for more than one month 
following the surgery, and that it was more than a month 
before his final eye glasses could be provided.  He asserted 
that these conditions represented "severe post-operative 
residuals."

II.  Temporary Total Disability Rating Due to Convalescence

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence; 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement; the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or no 
surgery but immobilization by cast of one major joint or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence of record and 
finds that the surgical treatment in December 1998 was not 
for a service-connected disorder.  In addition, the Board 
finds that the surgical treatment did not require at least 
one month of convalescence, nor are the other requirements 
for a convalescent rating shown.

The veteran's treating physician provided the opinion that 
the right eye cataract was possibly related to the in-service 
chemical burn.  He did not provide any rationale for that 
opinion, nor is there any indication that the opinion was 
based on a review of the relevant medical records.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
affects the weight or credibility of the evidence).  The VA 
examiners both stated that the right eye cataract was not 
related to the in-service injury.  The July 1999 opinion was 
based on a review of the medical evidence and was supported 
by a thorough rationale.  The Board finds, therefore, that 
the July 1999 medical report is of greater probative value 
than that of the treating physician.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (a medical opinion that is based on 
review of the entire record is more probative than an opinion 
based on reported history).  In addition, the treating 
physician indicated that the cataract and chemical burn were 
only possibly related, and the VA examiners stated 
definitively that they were unrelated.  The Board has 
determined that the preponderance of the evidence shows that 
the right eye cataract, for which the veteran underwent 
surgical treatment in December 1998, was not incurred in 
service.

The medical evidence does not indicate that the December 1998 
surgery resulted in any complications or restrictions on 
recovery.  The physician who examined the veteran on December 
28, 1998, six days following the surgery, stated that he was 
doing well, with no significant post-operative residuals.  
The veteran's physician stated that his recuperation time 
from the December 22, 1998, surgery lasted until January 9, 
1999.  Although he may have had to apply medication to his 
eye and wait for receipt of his final eye glasses, the 
residual right eye impairment was not comparable to 
incompletely healed surgical wounds, stumps of recent 
amputations, immobilization of a major joint, application of 
a body cast, the necessity for house confinement, or the 
continued use of a wheelchair or crutches.  

The Board finds that a period of convalescence beyond January 
9, 1999, was not required.  Regardless of whether the 
surgical treatment was for a service-connected disorder, the 
criteria for a temporary total convalescent rating in 
accordance with 38 C.F.R. § 4.30 have not been met.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim to establish entitlement to 
a temporary total disability rating for convalescence 
following the December 1998 surgical treatment.

III.  Individual Unemployability

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings will 
generally not be assigned for temporary exacerbations or 
acute infectious diseases except where specifically provided 
by the Rating Schedule.  38 C.F.R. § 3.340.  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The evidence indicates that the veteran was incapacitated 
from November 1998 to January 9, 1999, due to the right eye 
cataract and resulting surgery.  Assuming, for the sake of 
argument, that the surgery was for a service-connected 
disability, approximately two months of incapacitation does 
not support a finding that the veteran is generally unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  He was apparently 
gainfully employed prior to the November 1998 leave of 
absence, and was able to return to gainful employment shortly 
following the December 1998 surgical treatment.  The 
incapacitation for approximately two months constitutes a 
temporary exacerbation of an otherwise stable condition, and 
is not indicative of unemployability.  38 C.F.R. § 3.340.

The Board also notes that following the December 1998 surgery 
the corrected visual acuity in the right eye was 20/30.  In 
accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6070, 
blindness in one eye with visual acuity of no worse than 
20/40 in the other eye warrants a disability rating of 
30 percent.  The veteran has no other service-connected 
disabilities, so that the combined rating would be 
30 percent.  If service connection were in effect for the 
cataract in the right eye, the veteran's service-connected 
disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16(a); he would not have one service-connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating of 70 percent or 
higher.  

Although he requested a temporary leave of absence from his 
employment due to the pending surgery, there is no evidence 
of record indicating that the veteran is, in fact, unable to 
secure or maintain substantially gainful employment.  The 
Board finds, therefore, that remand of the case for referral 
to the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 4.16(b) is not warranted.  Because the percentage 
requirements are not met and the evidence does not indicate 
that the veteran is unemployable, the Board has determined 
that the claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability is not well grounded.  Colayong v. West, 12 Vet. 
App. 524 (1999).


ORDER

The claim of entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 for convalescence 
following December 1998 surgical treatment is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

- 11 -



- 1 -


